Exhibit 23.1 Collins Barrow Chartered Accountants Collins Barrow Toronto LLP Collins Barrow Place 11 King Street West Suite 700, Box 27 Toronto, Ontario M5H 4C7 Canada T: F: www.collinsbarrow.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement on Form S-1 of our report dated May 9, 2011 relating to the consolidated financial statements of Kallo Inc. appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. COLLINS BARROW TORONTO LLP Licensed Public Accountants Chartered Accountants February 8, 2013 Toronto, Canada This office is independently owned and operated by Collins Barrow Toronto LLP The Collins Barrow trademarks are used under License.
